Title: From John Adams to John Quincy Adams, 13 November 1817
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Novr. 13 1817

I must, as long as octogenarian infirmities will permit, Send you a line to prove to you my continued Vegatation
Peter Heigne’s Mother, when the News arrived of her Sons glorious death arrived, Said “Peter was always running about, and She always expected he would come to a bad End.”
Washingtons Mother used to Say that “George would be like the Pitcher which after going So often to the Well, gets broken at last.”
You and I have run about more and longer than Peter: Yet neither of Us have as yet come to a bad End
We have been carried to the Well Oftener than George, but neither of Us is Yet entirely dashed to pieces.
On the contrary I have a comfortable Prospect of dying peaceably in my own bed, Surrounded by amiable and affectionate Children, kind Neighbours and excellent Friends.
You also are in a fair Way. When your Country Shall have worn you almost out and discarded you like an old Beaver, You may retire and enjoy your Farm and your Library. And defy the foul Fiend, Enough of this.
Last Week We committed to the Tomb, our aged De Phips and it was a pleasing Sight, to behold almost the whole Town paying respect to a virtuous Man and Skilful Physician who in the course of almost half a Century had given birth to So many and health to so many more in the Parish.
The Heats of Election in Pensilvania and Kentucky I hope will produce no lasting Fevers. Rheums and Small humours are often chased away by a little bark. The Town of Boston Seems to be taken down or laid up, by a Slight Attack.
Boston like all other Places has three Classes of People.
1. The higher Few. 2. The Midle, more 3 the common, many. This is no News. For many Years, that, Upper Few, have governed. But there has risen a Number of Gentlemen in the midle rank who by great Industry and Prudence have made themselves rich, and as honour usually becomes a necessary of Life to a rich man, they begin to think it reasonable that they Should Share in the Honours of their Country and its Government. These have Selected Mr Andrew Ritchy a young Gentleman who has acquired a large fortune by his Marriage with the only Child of my ancient Friend Cornelius Durant; for a Member of Congress. A kind of Coalition of Parties had nominated Our Friend Mason: but as he had been too wise and considerate a Character to engage the Enthusiasm of either Party, the Friends of Mr Ritchy have thought the Opportunity favourable for bringing him forward.
The late ruling Party are Somewhat apprehensive of a fermentation which may endanger their Power. All Well. Love to all from your / Affectionate
John Adams